NORTHCUTT, Judge.
Cable Ridenour challenges his convictions for aggravated battery on the ground that the prosecutor made allegedly improper comments during closing argument. Defense counsel did not object to any of the State’s remarks. In his argument on appeal, Riden-our also charges that his counsel was ineffective, based on this failure to object. We hold that the prosecutor’s statements did not rise to the level of fundamental error, and affirm Ridenour’s conviction. Our affirmance is without prejudice to his filing a motion under Florida Rule of Criminal Procedure 3.850 to assert his claim of ineffective assistance of counsel.
Affirmed.
PATTERSON, A.C.J., and GREEN, J., concur.